Citation Nr: 1640307	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-25 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C § 1151 for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Richard L. Groffsky, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  


FINDINGS OF FACT

1.  The Veteran experienced additional disability resulting from a failure to timely diagnose and treat prostate cancer at VA from 2007 to 2008. 

2.  Lack of proper skill or error in judgment on VA's part in furnishing the Veteran treatment caused the Veteran's additional disability, and such disability was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for additional disability due to VA surgical treatment have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.361 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking section 1151 benefits for residuals of prostate cancer.  It is his contention that there was negligence or similar fault on the part of VA for failing to timely diagnose his prostate cancer.  He maintains that he should have been referred earlier to a urologist for further testing, including an ultrasound and biopsy of the prostate, which would have revealed the presence of the prostate cancer at an early stage and would have allowed for definitive and curative surgical treatment prior to progressing to an advanced stage.  The Veteran believes that, as a result of the delay, he developed advanced prostate cancer and has been required to undergo extensive and unnecessary surgery, chemotherapy and radiation therapy and has also suffered a diminution in his prognosis and life expectancy.  

According to 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  A theory of omission, that is a "failure to diagnose," is potentially a viable theory.  See, e.g., Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010) (addressing the theory in the context of the prior version of 38 U.S.C.A. § 1151).

After careful consideration, the Board finds that the evidence is at least in relative equipoise on all material elements of the claim.

The basic facts of the case are not in dispute.  First, in March 2007, the Veteran was seen by a VA primary care doctor, Dr. Albito, on his first visit to VA for a complete physical examination.  At that time, the Veteran gave a history of an elevated PSA test, which was biopsied and returned negative for malignancy.  Dr. Albito performed a digital rectal examination (DRE), which was smooth, symmetrical, and no lumps noted.  A PSA test was ordered that same day, which showed a PSA of 6.27.  In an addendum written three days later, Dr. Albito asked a nurse to let the Veteran know that his PSA was slightly elevated, and he would like to repeat the PSA level in 3 months.  Dr. Albito also asked that the nurse to tell the Veteran of the importance of this follow-up lab.  Later that same day, the nurse spoke with the Veteran, who informed her that he had had the same problems four years prior, he had a biopsy done, and "everything was fine."  The Veteran also mentioned that he forgot to tell Dr. Albito that he had a brother that had prostate cancer and had his prostate removed.  The nurse noted that the Veteran verbalized his understanding of the repeat level in 3 months.  

In May 2007, the Veteran sought an appointment at VA for complaints related to an inguinal hernia.  Dr. Albito advised the nurse to have the Veteran follow-up with Mr. Bonner [a Nurse PR actioner (NP)], who was taking over Dr. Albito's panel.  Accordingly, from that point NP Bonner saw the Veteran in May 2007, August 2007, September 2007, December 2007, March 2008, and September 2008, for routine follow-up and for unrelated issues.  At those times, NP Bonner did not conduct a DRE.  The Veteran also had a colonoscopy in July 2007, at which time a DRE was "unremarkable."  A PSA test in August 2007 was 5.85 and 6.09 in March 2008.  In December 2008, the Veteran saw NP Bonner for complaints of urinary frequency and occasional difficulty with urinary flow.  A PSA test was ordered, which was 14.82.  NP Bonner informed the Veteran that this result was elevated, and he ordered a Urology consultation.  

In January 2009, the Urology consultation included a DRE revealing a 25 gram prostate with palpable hard nodule of the right lobe.  The impression was elevated PSA; rule out a prostatic malignancy; BHP, symptomatic.  As a result of this consultation, the Veteran underwent a radical prostatectomy with bilateral pelvic lymph node resections in April 2009, which showed adenocarcinoma.  

In connection with a civil lawsuit, NP Bonner was deposed in November 2010.  He testified that he was following the Veteran for concerns related to anemia, and his follow-up after May 2007 was specifically to focus on anemia, which NP Bonner was more concerned about.  Tr. 17:17-18, 18:10-11, 19:7-8.  The follow-up had otherwise "gotten off track."  NP Bonner had recognized the need to complete the follow-up with the PSA, but that was secondary to his anemia at the time.  Tr. 19:22-24.  He was aware that the Veteran had a biopsy done by a urologist.  Tr. 26:7-10, 27:5.  He assumed that after the prostate biopsy was completed, the Veteran would have subsequent PSAs.  Tr. 27:14-15.  He did not have the prior urologist's records.  Tr. 28:23.  He did not consult with the Veteran's prior VA doctor, Dr. Albito (who was also NP's Bonner's supervisor).  Tr. 32:20.  

In support of his claim, the Veteran submitted depositions of two non-VA treatment providers.  The first was conducted in January 2011 with a urologist.  This urologist testified that, in his opinion, if the Veteran had been referred to a urologist in March 2007 with a PSA of 6.27, he would have had a digital examination, and then he would have been schedule for an ultrasound and biopsy of the prostate.  Tr. 60:23, 61:1-2.  If a biopsy had been done in March 2007, it would have been positive within a reasonable degree of medical certainty because of the extent of the disease only eighteen months later.  Tr. 63:25, 64:1-2.  The most likely option for him in March 2007 would have been a radical prostatectomy, and there is a very good chance (a significant possibility) he may also have needed adjuvant radiation.  Tr. 74:9-11, 74:21-22.  There is a good chance that surgical margins would be involved if the surgery had been done in 2007, and the chance of local control of the disease was much higher in March 2007 and was zero in November 2008.  Tr. 76:21-22, 80:12-17.  The Veteran's chance of living ten years was much higher than it is at the moment.  Tr. 50:1-2.  This urologist would not necessarily automatically send someone for a biopsy with a PSA of 6.27 because a PSA can be elevated for a number of reasons, such as prostatitis.  Tr. 61:10-25.  Most would biopsy this, given that information, but a few might wait, but no more than six or eight weeks on antibiotic treatment.  Tr. 63:8-15.  With his type of history, the Veteran was at a high risk for prostate cancer.  Tr. 63:16-17.  

Next, in February 2011, a certified NP was deposed.  This NP explained that, from his perspective, a DRE is a very standard physical examination that should have been done by a reasonable and prudent nurse practitioner.  Tr. 12:11-13.  Here, a DRE should have been conducted by VA's NP Bonner upon his first consultation with the Veteran even though one had been done one and one-half months before by the VA doctor.  Tr. 13:22-23, 14:13.  The NP further asserted that national standards show that when you have a first-order relative with prostate cancer, and an elevated PSA, that at a minimum there should be a DRE done at least once a year, but here there was 18 or 19 months between the DRE and PSA test conducted by VA's doctor and that of VA's NP Bonner.  Tr. 14:20-25, 15:2-6.  This NP further concluded that VA's NP Bonner should have asked many of the questions that were not asked, as it pertained to what might have made the Veteran's PSA high.  Tr. 16:12-18.  This NP further asserted that any it is imperative for any NP to speak to a supervisor when a test of any kind returns a result that is outside the norm, which did not happen here.  Tr. 17:18-23.  Further, the testifying NP noted that VA's NP Bonner was more concerned about the Veteran's anemia, but had difficulty understanding why he could not do both tests.  Tr.19:20-25, 20:1.  

In connection with the instant claim, a VA doctor reviewed the Veteran's case in August 2012 and gave his opinion that the Veteran received appropriate management for his prostate cancer (immediate referral to a urologist when there was a sudden increase in PSA) without any carelessness negligence lack or skill or similar incidence of fault on the part of the attending VA personnel.  

Based on this record, the Board referred the matter for an Independent Medical Examination (IME).  In response, a Chief of Urology at a nationally-recognized university health center issued an opinion in August 2016.  This opinion favorably answers all the complex medical questions raised by the appeal.  In view of the outcome of the case, the Veteran is not prejudiced in not receiving a copy of the opinion prior to the Board adjudication.  In any case, the relevant parts of the opinion are set forth below.

With regard to whether the Veteran suffered additional disability, not of his own willful misconduct, as the result of VA care, the urologist answered as follows:

There was certainly a delay in sending the [Veteran] to a urologist for workup of his elevated psa.  Whether this led to him having advanced prostate cancer really is unknowable, but certainly an earlier referral would have been preferable.  At the time of the elevated psa in March 2007, it was imperative that [the Veteran's treating VA doctor] know what the [V]eteran's prior psa was and the results of his prior biopsy.  It is clear that he didn't know.  

Without knowing this information, the PSA of 6.27 should have led to an immediate referral and biopsy.  This was a missed opportunity.  At this point, more likely than not, the cancer would've been organ confined and the [V]eteran would've been cured with a radical prostatectomy.  The referral was not generated until the PSA had more than doubled to 14.8.  

With regard to whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, the urologist answered as follows:

Yes.  There [V]eteran should have been referred and biopsied earlier and because he was not, he was diagnosed with advanced metastatic prostate cancer and its resultant treatment and morbidity.  

The Board finds that this urologist's August 2016 expert opinion is persuasive and determinative.  It gives clear and unequivocal answers to all the complex medical questions in this case, it is based on an accurate factual foundation, it is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Disability compensation pursuant to 38 U.S.C. § 1151 for residuals of prostate cancer is granted. 


____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


